Citation Nr: 0609712	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture with X-ray evidence of arthritis and 
painful motion, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985, and from October 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation in excess of 10 percent for service-
connected residuals of a left ankle fracture with X-ray 
evidence of arthritis and painful motion.


FINDINGS OF FACT

The veteran's residuals of a left ankle fracture are 
currently manifested by  recurrent, daily episodes of left 
ankle joint pain aggravated by prolonged standing while at 
his place of employment.  The symptoms necessitate the use of 
prescription narcotic painkillers and produce an overall 
level of functional loss due to pain that more closely 
approximates the criteria for marked limitation of motion 
contained in the Diagnostic Code applicable to rate this left 
ankle disability.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
left ankle fracture with X-ray evidence of arthritis and 
painful motion have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic 
Code 5010-5271 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via April 2003 and December 2003 RO letters, 
the rating decision, and the January 2004 statement of the 
case (SOC).  In addition, the April and December 2003 RO 
letters and the January 2004 SOC provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
and the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the April 2003 RO letter, the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial June 2003 AOJ decision that is the basis of this 
appeal.

In this respect, the April 2003 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim.  In addition, the reasons and bases of the rating 
decision and SOC specifically explained to the appellant what 
the evidence must show in order to establish entitlement to 
an increased rating.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. §  3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's April and December 2003 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the January 2004 SOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Because the claim for an increased rating is being 
granted in the current appeal, the notification and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 are deemed have been fully satisfied.  Any defect with 
respect to the effective date portion of the notice will be 
rectified by the AOJ when effectuating the award.  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.

Factual Background and Analysis

The veterans' service medical records show that in 1985 he 
sustained a fracture of his left ankle that was treated with 
surgery for internal fixation using a metal screw.  The 
screw was subsequently removed.  Service connection was 
awarded for residuals of a left ankle fracture with X-ray 
evidence of arthritis and painful motion by rating action of 
September 1995.  The disability is currently rated 10 
percent disabling.  The present appeal stems from the 
veteran's application to reopen his claim for a rating 
increase that was filed with VA in March 2003.  As his 
entitlement to compensation for a left ankle disability has 
already been established, the Board need only concern itself 
with evidence showing its present level of impairment.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA outpatient reports dated in March 2003 and April 2003 
show that the veteran was treated for complaints of a 
persistent aching pain in his left ankle associated with his 
service-connected fracture residuals that were aggravated 
with prolonged standing.  The veteran denied experiencing 
any numbness, tingling, or weakness in his left leg or foot.  
X-rays taken in March 2003 and April 2003 revealed the 
presence of post-traumatic changes, including minimal joint 
space narrowing at the tibiotalar joint with minimal 
osteophyte formation and unremarkable soft tissues.  

The report of an April 2004 VA orthopedic examination shows 
that the veteran presented complaints of left ankle pain 
that he experienced all day, every day, with associated 
swelling, popping, and grinding of the joint and symptomatic 
flare-ups with cold, wet weather.  He walked with a limp but 
did not use any assistive devices like a cane or a crutch to 
ambulate.  He treated his symptoms with the prescription 
narcotic medication Darvocet.  He reported that he was 
unable to stand for more than four hours and was unable to 
run or play sports and unable to walk for more than 20 
minutes.  He was employed in manufacturing and his 
disability made it difficult for him to stand for more than 
four hours.  On physical examination, his left ankle 
featured a well-healed, non-tender surgical scar over the 
lateral malleolus.  Testing revealed 5/5 motor strength on 
flexion and extension, normal reflexes, and normal distal 
pulses.  The veteran was able to dorsiflex his left ankle 
from zero degrees to 25 degrees, and plantar flex it from 
zero to 20 degrees.  He possessed some passive inversion, 
but no passive eversion and no active inversion or eversion.  
X-ray findings of April 2004 indicating the presence of 
post-traumatic arthritic changes was noted by the examiner.  
The diagnosis was status-post left ankle fracture with post-
traumatic arthritis.

A January 2004 private outpatient report from Berkeley 
Family Practice shows that the veteran received treatment 
for complaints of left ankle pain with aching and swelling.

The veteran's spouse reported in a March 2004 statement that 
the veteran was once very physically active, but he now 
experienced left ankle pain with such frequency that it 
caused him to significantly limit his physical activity.  
According to the witness, the veteran's job required him to 
stand for 10 - 12 hours per day and this aggravated his left 
ankle disability.  The veteran constantly used pain 
medication to treat his symptoms. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected residuals of a left ankle 
fracture with X-ray evidence of arthritis and painful motion 
is rated under the criteria for arthritis due to trauma, 
substantiated by X-ray findings, as contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2005).  Disability is rated 
as degenerative arthritis which, in turn, is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
In the absence of limitation of motion, assignment of a 10 
percent evaluation is warranted with X-ray evidence of 
involvement or two or more major joints or two or more minor 
joint groups, and assignment of a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.

Limitation of motion of the ankle is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005), which provides for the 
assignment of a 10 percent evaluation for moderate 
limitation of ankle motion, and a 20 percent evaluation for 
marked limitation of ankle motion.  A 20 percent evaluation 
is the maximum rating provided by Diagnostic Code 5271.

Applying the facts of the case to the applicable rating 
codes, the Board finds that the veteran's service-connected 
residuals of a left ankle fracture are primarily manifested 
by daily episodes of left ankle pain and swelling on use 
which is aggravated by prolonged standing at his place of 
employment and has resulted in significant limitation of his 
ability to engage in physical activity.  Although his left 
ankle displayed only minimal arthritic changes on 
radiographic examination and moderate limitation of motion 
on objective examination, it is evident from his credible 
statements and those of his spouse that his left ankle 
disability suffers from repeated flare-ups of pain 
associated with his employment, and that it is not 
unreasonable to expect that his left ankle pain will be 
affected by his job which requires him to stand for extended 
periods of time.  It is also factually significant that the 
veteran requires the use of a strong prescription narcotic 
painkiller like Darvocet to treat his symptoms, as this 
indicates that the pain associated with his left ankle 
disability is marked.  Therefore, in view of the foregoing 
discussion, and also noting the applicability of the United 
States Court of Appeals for Veterans Claims' holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes 
that the constellation of symptomatology associated with the 
veteran's left ankle disability more closely approximates 
the criteria for a 20 percent evaluation for marked 
limitation of ankle joint motion.  38 C.F.R. § 4.7 (2005).  
Resolving any doubt in the veteran's favor, an increased 
rating, from 10 percent to 20 percent, for residuals of a 
left ankle fracture with X-ray evidence of arthritis and 
painful motion is thus granted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.3 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  This allowance is subject 
to the laws and regulations that govern awards of VA 
compensation benefits.  See 38 C.F.R. § 3.400 (2005).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's left ankle alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected left ankle, the 
Board finds that such impairment is contemplated in the 20 
percent rating assigned to this disability.  The Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, 
which renders impracticable the application of the regular 
schedular standards. 


With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant assignment of a higher rating on a 
schedular basis other than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An 20 percent evaluation for residuals of a left ankle 
fracture with X-ray evidence of arthritis and painful motion 
is granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


